                                            Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REEVE SCHLEY,                                     Case No. 20-cv-00203-EMC
                                   8                     Plaintiff,
                                                                                           ORDER FINDING MOOT IN PART
                                   9              v.                                       AND DENYING IN PART
                                                                                           DEFENDANTS’ MOTION TO DISMISS
                                  10     ONE PLANET OPS INC, et al.,
                                                                                           Docket No. 19
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Reeve Schley has filed a class action against Defendants One Planet Ops Inc. and

                                  15   Buyerlink LLC dba contractors.com, asserting claims for violation of the Telephone Consumer

                                  16   Protection Act (“TCPA”). Mr. Schley alleges that Defendants both texted him and called him in

                                  17   violation of the statute. Currently pending before the Court is Defendants’ motion to dismiss.

                                  18   Having considered the parties’ briefs, the Court hereby finds the motion moot in part and

                                  19   otherwise DENIES the motion.

                                  20                       I.         FACTUAL & PROCEDURAL BACKGROUND

                                  21           In his complaint, Mr. Schley alleges as follows.

                                  22   A.      Text Messages

                                  23           Mr. Schley is the subscriber and/or sole user of a cell phone with the following number:

                                  24   (310) 435-****. See Compl. ¶ 44. Between August 7 and 21, 2019, Defendant sent Mr. Schley

                                  25   multiple text messages (at least 5) the content of which was as follows (or something similar):

                                  26                   Hi Good day! this is Mark Belfort from Contractors.com, We are a
                                                       real-time Lead Service Company. just checking in if you’re already
                                  27                   available to take additional Home Improvement Projects from
                                                       Homeowners. We are currently receiving a lot of Roofing Job
                                  28                   request[s] in LA[.] We only charge $45 for Roofing, no annual fees,
                                            Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 2 of 9



                                                      no subscription fees and no contracts or any long term commitment.
                                   1                  Please let me know if you’re interested.
                                   2   Compl. ¶ 37; see also Compl. ¶¶ 39-40.1 The text messages were sent from numbers that are

                                   3   “dedicated number[s] used for mass texts, not hand delivered messages.” Compl. ¶ 38; see also

                                   4   Compl. ¶¶ 39-40. Mr. Schley did not give consent to be contacted via text messages. See Compl.

                                   5   ¶ 42.

                                   6   B.      Telephone Calls

                                   7           As noted above, Mr. Schley is the subscriber and/or sole user of a cell phone with the

                                   8   following number: (310) 435-****. See Compl. ¶ 44. Mr. Schley registered his cell phone with

                                   9   the National Do Not Call Registry several years before the events giving rise to this lawsuit. See

                                  10   Compl. ¶ 49.

                                  11           Between August 2019 and December 2019, Mr. Schley received approximately 30 phone

                                  12   calls from Defendants. See Compl. ¶ 57; see also Compl. ¶¶ 51-56. Mr. Schley never gave
Northern District of California
 United States District Court




                                  13   consent to be contacted by phone. See Compl. ¶ 59.

                                  14   C.      Causes of Action

                                  15           Based on, inter alia, the above allegations, Mr. Schley asserted the following TCPA causes

                                  16   of action in his complaint.

                                  17              (1) Violation of 47 U.S.C. § 227(b)(1)(A)(iii). This statute prohibits a person from

                                  18                  making “any call (other than a call made for emergency purposes or made with the

                                  19                  prior express consent of the called party) using any automatic telephone dialing

                                  20                  system or an artificial or prerecorded voice – . . . (iii) to any telephone number

                                  21                  assigned to a . . . cellular telephone service . . . or any service for which the called

                                  22                  party is charged for the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

                                  23              (2) Violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c). The regulation

                                  24                  provides, inter alia, that “[n]o person or entity shall initiate any telephone

                                  25                  solicitation to . . . (2) A residential telephone subscriber who has registered his or

                                  26
                                  27   1
                                        It appears that Mr. Schley was sent this message because he is affiliated with a company that
                                  28   does, inter alia, contracting work. See Part II.C, infra (addressing Defendants’ request for judicial
                                       notice).
                                                                                          2
                                            Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 3 of 9




                                   1                  her telephone number on the national do-not-call registry of persons who do not

                                   2                  wish to receive telephone solicitations that is maintained by the Federal

                                   3                  Government.” 47 C.F.R. § 64.1200(c)(2).

                                   4              (3) Violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). The regulation

                                   5                  provides that “[n]o person or entity shall initiate any call for telemarketing

                                   6                  purposes to a residential telephone subscriber unless such person or entity has

                                   7                  instituted procedures for maintaining a list of persons who request not to receive

                                   8                  telemarketing calls made by or on behalf of that person or entity.” 47 C.F.R. §

                                   9                  64.1200(d). The procedures must meet certain specified minimum standards (e.g.,

                                  10                  a written policy, personnel training, etc.). See id.

                                  11                                         II.      DISCUSSION

                                  12   A.      Legal Standard
Northern District of California
 United States District Court




                                  13           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  14   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  15   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  16   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  17   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                  18   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must .

                                  19   . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d

                                  20   1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true and

                                  21   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  22   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  23   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  24   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  25   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                  26   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  27   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  28   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer
                                                                                          3
                                            Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 4 of 9




                                   1   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                   2           In the pending motion to dismiss, Defendants moved to dismiss all three TCPA causes of

                                   3   action asserted by Mr. Schley.

                                   4   B.      Second and Third Causes of Action

                                   5           As indicated above, the second and third TCPA claims involve calls to residential

                                   6   telephone subscribers. Defendants have asked the Court to take judicial notice that the cell phone

                                   7   identified in the complaint is one associated with a business (Seed Furniture, Inc.) such that they

                                   8   cannot be held liable with respect to these causes of action. In his opposition brief, Mr. Schley

                                   9   states that he is voluntarily dismissing these claims for relief – although not for the reasons

                                  10   articulated by Defendants – and asks that the Court dismiss the claims without prejudice.

                                  11           Federal Rule of Civil Procedure 41 provides that a “plaintiff may dismiss an action without

                                  12   a court order by filing: (i) a notice of dismissal before the opposing party serves either an answer
Northern District of California
 United States District Court




                                  13   or a motion for summary judgment; or (ii) a stipulation of dismissal signed by all parties who have

                                  14   appeared.” Fed. R. Civ. P. 41(a)(1)(A). “Unless the notice or stipulation states otherwise, the

                                  15   dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B). In light of Mr. Schley’s statement in

                                  16   his opposition brief and Rule 41(a)(1), the second and third causes of action shall be dismissed

                                  17   without prejudice.

                                  18   C.      First Cause of Action: Text Messages

                                  19           As indicated above, the first cause of action is predicated on a TCPA provision providing

                                  20   that

                                  21                  any call (other than a call made for emergency purposes or made
                                                      with the prior express consent of the called party) using any
                                  22                  automatic telephone dialing system or an artificial or prerecorded
                                                      voice – . . . (iii) to any telephone number assigned to a . . . cellular
                                  23                  telephone service . . . or any service for which the called party is
                                                      charged for the call . . . .
                                  24

                                  25   47 U.S.C. § 227(b)(1)(A)(iii). According to Defendants, there are insufficient allegations to

                                  26   support Mr. Schley’s claim that an automatic telephone dialing system (“ATDS”) was used to

                                  27   send out the text messages.

                                  28           For text messages, courts have considered various factors (none of which is dispositive) in
                                                                                          4
                                          Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 5 of 9




                                   1   assessing the plausibility of the use of an ATDS. For example:

                                   2              •   The nature of the message. A generic or impersonal message suggests the use of an

                                   3                  ATDS. So too does a promotional message. See, e.g., Flores v. Adir Int’l, LLC,

                                   4                  No. CV 15-00076-AB (PLAx), 2015 U.S. Dist. LEXIS 92176, at *13 (C.D. Cal.

                                   5                  July 15, 2015) (“[T]he defendants in those cases ‘had no other reason to be in

                                   6                  contact with [the] Defendants,’ and the promotional nature of the text messages

                                   7                  suggested at least some level of random targeting.”), rev’d on other grounds by

                                   8                  Flores v. Adir Int’l, LLC, 685 F. App’x 533 (9th Cir. 2017).

                                   9              •   The number or frequency of messages. See Mogadam v. Fast Eviction Serv., No.

                                  10                  SACV 14-01912 JVS (RNBx), 2015 U.S. Dist. LEXIS 49045, at *6 (C.D. Cal.

                                  11                  Mar. 30, 2015). Repetitive messages sent over a short period of time suggest the

                                  12                  use of an ATDS. See, e.g., Cunningham v. Kondaur Capital, No. 3:14-1574, 2014
Northern District of California
 United States District Court




                                  13                  U.S. Dist. LEXIS 183095at *15 (M.D. Tenn. Nov. 19, 2014) (finding plaintiff

                                  14                  sufficiently alleged use of ATDS based on allegations that “[text] messages were

                                  15                  repeated within a short span of time and consisted of the same content”).

                                  16              •   “[T]he ability to respond to or interact with the text messages (i.e., sending

                                  17                  ‘Stop’).” Armstrong v. Investor’s Bus. Daily, Inc., No. CV 18-2134-MWF (JPRx),

                                  18                  2018 U.S. Dist. LEXIS 216246, at *16 (C.D. Cal. Dec. 21, 2018).

                                  19              •   The relationship between the parties. See Mogadam, 2015 U.S. Dist. LEXIS

                                  20                  49045, at *6. If the parties had a pre-existing relationship, that would suggest that

                                  21                  an ATDS was not used. Also, if the defendant had a specific reason to contact the

                                  22                  plaintiff, that might also suggest an ATDS was not used.

                                  23              •   Whether “identical messages were sent to many potential customers at the same

                                  24                  time.” Izsak, 191 F. Supp. 3d at 904. This, of course, would suggest the use of an

                                  25                  ATDS.

                                  26              •   Whether a SMS short code or long code was used to send the text. The use of a

                                  27                  short code suggests the use of an ATDS. However, the use of a long code does not

                                  28                  preclude the use of an ATDS. See Gerrard v. Acara Sols. Inc., No. 18-CV-
                                                                                         5
                                          Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 6 of 9




                                   1                  1041V(F), 2019 U.S. Dist. LEXIS 108038, at *39-40 (W.D.N.Y. June 27, 2019)

                                   2                  (“Although autodialed messages are more typically sent using short-code numbers,

                                   3                  a long-code telephone line number can also support use of an autodialer.”). In

                                   4                  Gerrard, for example, the court held that, “given the nature of Defendant’s

                                   5                  business, which seeks to induce the recipient of Defendant’s job-related text

                                   6                  messages to contact Defendant, it is plausible that to avoid creating an adverse

                                   7                  impression upon a recipient of Defendant’s text message that Defendant’s calls

                                   8                  came from an autodialer anonymously seeking out recipients to apply for a specific

                                   9                  job, Superior elected to use the long-code, the 844 number, instead of a short-code

                                  10                  number that would be more indicative to the recipient of use of autodialer, one

                                  11                  nevertheless technically capable of transmitting calls by an autodialer. Therefore,

                                  12                  in the context of Defendant’s business of sending recruitment messages, it is a
Northern District of California
 United States District Court




                                  13                  reasonable inference, as Plaintiff alleges, that the long-code number associated with

                                  14                  an out-going text messaging only line was used by Defendant to support the use of

                                  15                  an autodialer, despite the absence of an alleged use of a short-code number, a factor

                                  16                  more typically aligned with use of an ATDS.” Id. at *40-41

                                  17          Taking into account factors such as the above, Mr. Schley has alleged enough to support a

                                  18   plausible claim of use of an ATDS in conjunction with the sending of text messages. For

                                  19   example, he has alleged that he (one person) received multiple text messages from Defendants (at

                                  20   least 5), that the messages had the same basic content (i.e., were repetitive), that the messages

                                  21   were promotional in nature (e.g., there was not a specific reason for Defendants to contact him),

                                  22   and that the messages were sent over a relatively short period of time (i.e., 2 were sent between

                                  23   August 7 and 9, 2019, and 3 were sent on August 21, 2019).

                                  24          The fact that the text messages were sent with a long code, as opposed to a short code, is

                                  25   not dispositive. As noted above, the use of a long code does not preclude the use of an ATDS.

                                  26   Furthermore, the fact that Defendants sent the messages to Mr. Schley because he is affiliated with

                                  27   Seed Furniture, a company that provides contracting services, is immaterial. The fact remains that

                                  28   the messages were promotional in nature, and there is nothing to indicate that Mr. Schley or Seed
                                                                                         6
                                            Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 7 of 9




                                   1   Furniture had some kind of pre-existing relationship with Defendants. See, e.g., Compl. ¶ 58

                                   2   (alleging that “Plaintiff never had a business relationship with Defendants”). Finally, the fact that

                                   3   the messages refer to roofing job requests in Los Angeles – where Seed Furniture is located – is

                                   4   also immaterial. The geographical limitation alone does not make the messages nongeneric or

                                   5   personal in nature. The bottom line is that it seems plausible that an ATDS could have been used

                                   6   to contact contractors in the Los Angeles area, of which Mr. Schley/Seed Furniture was one. To

                                   7   the extent Defendants argue that it is “‘just as conceivable that the text messages were done by

                                   8   hand, or not using an ATDS,’” Reply at 4, the Ninth Circuit has indicated that equal plausibility

                                   9   means a plaintiff survives a 12(b)(6) challenge. See Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.

                                  10   2011) (“If there are two alternative explanations, one advanced by defendant and the other

                                  11   advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a motion to

                                  12   dismiss under Rule 12(b)(6). Plaintiff’s complaint may be dismissed only when defendant’s
Northern District of California
 United States District Court




                                  13   plausible alternative explanation is so convincing that plaintiff’s explanation is implausible.”).

                                  14   D.      First Cause of Action: Telephone Calls

                                  15           Defendants argue next that Mr. Schley has failed to plausibly allege use of an ATDS in

                                  16   conjunction with the phone calls he received. As above, Mr. Schley has alleged enough to

                                  17   overcome the 12(b)(6) challenge. In particular, he has alleged that, in the span of just a few

                                  18   months (between August and December 2019), he received about 30 phone calls from Defendants.

                                  19   In addition, he “received at least two calls in which, after picking up the cell, a voice became

                                  20   audible after a several second delay of silence.” Compl. ¶ 61. See, e.g., O’Connor v. Lyft, Inc.,

                                  21   No. 16-cv-00351-JSW, 2016 U.S. Dist. LEXIS 153705, at *12 (N.D. Cal. Apr. 14, 2016) (noting

                                  22   that “an allegation of a ‘telltale pause’ between the time the plaintiff answered a call and the time

                                  23   an agent began speaking has been found sufficient to support an inference that calls were made

                                  24   using an ATDS”). When these allegations are taken together (in their papers, Defendants focus

                                  25   only the “dead air” allegations and not the allegations regarding the number of phone calls over a

                                  26   relatively short period of time, see, e.g., Reply at 1 (noting that there was dead air on only 6.67%

                                  27   of the calls received by Mr. Schley)), it is reasonable to infer than an ATDS was used –

                                  28   particularly in the absence of any discovery from Defendants. Cf. Might v. Capital One Bank
                                                                                         7
                                          Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 8 of 9




                                   1   U.S., N.A., No. CIV-18-716-R, 2019 U.S. Dist. LEXIS 21379, at *9 (W.D. Okla. Feb. 11, 2019)

                                   2   (holding that plaintiff had made sufficient factual allegations on “capacity” – as that term is used

                                   3   in § 227(a)(1) – “to avoid dismissal [at the 12(b)(6) phase], given that the relevant information to

                                   4   support his contention lies exclusively in the hands of the Defendant”).

                                   5          Defendants rely on Smith v. Aitima Med. Equip., Inc., No. ED CV 16-00339-AB (DTBx),

                                   6   2016 U.S. Dist. LEXIS 113671 (C.D. Cal. July 29, 2016), to argue that an allegation of “‘dead

                                   7   air’” is not enough to support a claim for use of an ATDS. But Smith is distinguishable as the

                                   8   plaintiff in the case received only one phone call from the defendant. The Smith court

                                   9   distinguished the case before it from other cases precisely because of this fact.

                                  10                  In Loveless, “dead air” was heard after answering the phone on
                                                      several occasions and the court found “the allegations regarding the
                                  11                  ‘dead air’ plaintiff experience[d] with respect to several calls
                                                      sufficient to survive a motion to dismiss.” Loveless v. A1 Solar
                                  12                  Power, Inc., 2015 U.S. Dist. LEXIS 96429 (C.D. Cal. July 23,
Northern District of California
 United States District Court




                                                      2015). Experiencing dead air on several calls raised a reasonable
                                  13                  inference that the caller used an ATDS. Plaintiff also cites the
                                                      Evans case to support her claim that hearing a pause is sufficient to
                                  14                  infer use of an ATDS. But there, the plaintiff alleged that defendant
                                                      used an ATDS because he alleged multiple phone calls, that the calls
                                  15                  continued after he specifically asked the defendant to stop calling,
                                                      he heard a brief silence after answering many of the calls, and the
                                  16                  calls were frequent and persistent. Evans v. National Auto Division,
                                                      L.L.C., 2016 U.S. Dist. LEXIS 29348 (D.N.J. Mar. 8, 2016).
                                  17
                                                      . . . . [In Oliver v. DirecTV, LLC, 2015 U.S. Dist. LEXIS 47964],
                                  18                  [the plaintiff] alleged that on at least three of the twenty-five calls he
                                                      received, he heard a pause before a live representative began
                                  19                  speaking, that he was always routed to a different account manager,
                                                      and that he informed defendant that he did not want to receive the
                                  20                  calls, yet they continued. . . . In these cases and the others cited by
                                                      Plaintiff in her Opposition, the plaintiffs alleged hearing dead air or
                                  21                  a pause on several phone calls in addition to other allegations of
                                                      numerous calls, no voicemails, persistency of calls, and callbacks to
                                  22                  a prerecorded voice. Turning to the case before the Court, Plaintiff
                                                      has alleged hearing only one pause on only one phone call. The
                                  23                  pause could be an accidental hang up, a mistake from someone
                                                      realizing they had the wrong number, a bad connection, or the use of
                                  24                  an ATDS. . . . One call and one pause, standing alone, do not take
                                                      the claim of the use of an ATDS beyond the speculative level.
                                  25

                                  26   Id. at *15-18 (emphasis added).

                                  27          In the instant case, Mr. Schley has alleged more than one phone call from Defendants –

                                  28   about 30 total in a relatively short time span. Moreover, he has alleged that, in at least two
                                                                                          8
                                          Case 3:20-cv-00203-EMC Document 26 Filed 03/18/20 Page 9 of 9




                                   1   instances (not just one), he encountered the dead air issue. To the extent Defendants argue that

                                   2   “[the] delay in only 6.67 percent of the calls received is more likely a result of an inattentive caller

                                   3   than an ATDS,” Reply at 1, that argument is speculative and does not negate the opposite

                                   4   inference. It is plausible that there was an inattentive caller but it is equally plausible that an

                                   5   ATDS was used – when the “dead air” allegations are taken in conjunction with the allegations

                                   6   that Mr. Schley received about 30 phone calls in just a few months’ time.

                                   7                                        III.      CONCLUSION

                                   8           For the foregoing reasons, the Court denies the motion to dismiss with respect to the first

                                   9   TCPA cause of action. Because Mr. Schley has voluntarily dismissed the second and third causes

                                  10   of action (without prejudice), the motion to dismiss on these claims is moot.

                                  11           This order disposes of Docket No. 19.

                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14

                                  15   Dated: March 18, 2020

                                  16

                                  17                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  18                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           9
